FILED
                              NOT FOR PUBLICATION                           DEC 21 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



RAMON GODINEZ-AVILA,                              No. 11-72513

               Petitioner,                        Agency No. A092-655-102

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted December 19, 2012 **

Before:        GOODWIN, WALLACE, and FISHER, Circuit Judges.

       Ramon Godinez-Avila, a native and citizen of Mexico, petitions for review

of the Board of Immigration Appeals’ (“BIA”) order denying his motion to

reconsider. We have jurisdiction under 8 U.S.C. § 1252. We review for abuse of

discretion the denial of a motion to reconsider. Mohammed v. Gonzales, 400 F.3d


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
785, 791 (9th Cir. 2005). We deny the petition for review.

      The BIA did not abuse its discretion in denying Godinez-Avila’s motion to

reconsider because the motion failed to identify any error of fact or law in the

BIA’s prior order dismissing his appeal from an immigration judge’s removal

order. See 8 C.F.R. § 1003.2(b)(1).

      PETITION FOR REVIEW DENIED.




                                          2                                    11-72513